           3:19-bk-10579 Doc#: 5 Filed: 01/31/19 Entered: 01/31/19 20:10:20 Page 1 of 5


                                        UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF ARKANSAS
                                               JONESBORO DIVISION

Debtor(s) Dekiara Brown                                                                                    Case No. 3:19-bk-10579




                                                Arkansas Chapter 13 Plan
                                                    (Local Form 13-1)
___________________________________________________________________________________________________________

 Original Plan              Amended Plan               For an amended plan, all applicable provisions must be repeated
                                                       from the previous plan(s). Provisions may not be incorporated by
                                                       reference from previously filed plan(s).

                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________

                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be
                filed to reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                  •   For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                  •   For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.

                      Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting): Within
                      the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the plan.

                      Amended plan: Within 21 days after the filing of the amended plan.


              The court may confirm this plan without further notice if no objection to confirmation is timely filed.
             3:19-bk-10579 Doc#: 5 Filed: 01/31/19 Entered: 01/31/19 20:10:20 Page 2 of 5

  The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
  includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will
  be ineffective if set out later in the plan.

          A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                                  Included          Not included
          result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                  Included          Not included
  2

 Part 2: Plan Payments and Length of Plan
  2.1 The debtor(s) will make regular payments to the trustee as follows:
    Inapplicable portions below need not be completed or reproduced.

      Original plan: The debtor(s) will pay $600 per month to the trustee. The plan length is 60 months.

          The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
          period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
          specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
          plan.

  2.2     Payments shall be made from future income in the following manner:

          Name of debtor Dekiara Brown

                  Employer withholding of $ 600 per month.
                      Payment frequency:      monthly,   semi-monthly,        bi-weekly,    weekly,    other

                            Employer name Amazon.com Services, Inc.
                            Address       Attn: Amazon Payroll
                                          202 Westlake Ave N
                            Phone         Seattle, WA 98109

  2.3     Income tax refunds.

             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

  2.4 Additional payments.

             None.

 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.

              The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
          indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
          by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
          adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
          adequate protection payments will be limited to funds available.

           Creditor and last 4 digits of                                    Monthly
                                            Collateral                                                     To be paid
           account number                                                   payment amount
           American              Credit 2017 Chevrolet                      200                                Preconfirmation
                                                                                                               Postconfirmation
           Acceptance
  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
             None.

  3.3    Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
            Claims listed in this subsection consist of debts that were:


Arkansas Plan Form - 8/18                                                                                                           Page 2
            3:19-bk-10579 Doc#: 5 Filed: 01/31/19 Entered: 01/31/19 20:10:20 Page 3 of 5

            (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
            acquired for the personal use of the debtor(s) (“910 car claims”), or
            (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
            (‘PMSI within one year”).

        The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest
        at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will
        control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

           Creditor and last 4                                               Debt/
                                                             Purchase                          Value of                           Monthly
           digits of account       Collateral                                estimated                           Interest rate
                                                             date                              collateral                         payment
           number                                                            claim
           American Credit         2017 Chevrolet            2/21/2018       25910             18000             6.0              505
           Acceptance              Malibu
  3.4   Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
        modification of undersecured claims.

            None.

  3.5   Surrender of collateral.

            None.

  3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment in
      the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
      completed.

  Part 4: Treatment of Fees and Priority Claims
  4.1   General.

        Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.

  4.2   Trustee’s fees.

        The trustee’s fees are governed by statute and may change during the course of the case.

  4.3   Attorney’s fees.

        The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
        approved by the court:

              Amount paid to attorney prior to filing:    $0

              Amount to be paid by the trustee:           $3500

              Total fee requested:                        $3500

        Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
        paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
        disbursed to creditors each month provided in the application approved by the court.

              The initial fee and percentage rate requested in the application are $1500 and 25 %, respectively.

  4.4   Priority claims other than attorney’s fees and those treated in § 4.5.

             None.

  4.5   Domestic support obligations.

            None.




Arkansas Plan Form - 8/18                                                                                                                 Page 3
            3:19-bk-10579 Doc#: 5 Filed: 01/31/19 Entered: 01/31/19 20:10:20 Page 4 of 5


 Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.

        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: _________________________________________________________________________________

           A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims..

  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

            None.

  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.

            None.

 Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1   Executory Contracts and Unexpired Leases.

            None.

  6.2   Sale of assets.

            None.

  6.3   Claims not to be paid by the trustee.

            None.

  6.4   Postpetition claims.

            None.


 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:

            entry of discharge.

 Part 8: Nonstandard Plan Provisions
        Under Bankruptcy Rule 3015.1(c), nonstandard provisions must be set forth below. A nonstandard provision
        is a provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set
        out elsewhere in this plan are ineffective.

  8.1   The following plan provisions will be effective only if there is a check in the box “included” in § 1.2.

     All contractual provisions regarding arbitration, alternative dispute resolution, waivers of class action, standing, and participation are
rejected and thereby void during and following the administration of this Chapter 13 Case. Debtor specifically rejects as an executory
contract any prior authorization, either in writing, verbably, expressed or implied, to contact the Debtor by way of his cellular telephone.
All choice of law and venue provisions are void with the exception of those related to 11 U.S.C. 1322(b)(2). The applicable laws of
Arkansas shall apply henceforth to all matters involving a relationship between the debtor and his creditors. Venue of any matters
henceforth shall rest in Arkansas.




Arkansas Plan Form - 8/18                                                                                                              Page 4
          3:19-bk-10579 Doc#: 5 Filed: 01/31/19 Entered: 01/31/19 20:10:20 Page 5 of 5


Part 9: Signatures
       By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
       attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
       those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
       nonstandard provisions included in Part 8.

               /s/ Sara Rogers
               _____________________________________
                                                                        January 31, 2019
                                                                 Date_______________
               Sara Rogers #2003175
               P.O. Box 5545
               West Memphis, AR 72303
               (870) 732-8787
               sararogers@sararogerslawfirm.com




Arkansas Plan Form - 8/18                                                                                    Page 5
